Filed 3/21/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                        STATE OF NORTH DAKOTA


                                    2019 ND 88


Interest of D.M.H., a child

State of North Dakota,                                    Petitioner and Appellee

          v.

D.M.H., child, J.D.H., father, J.H.T.,
guardian, L.H.T., guardian, and Lisa
Larsen, Lay Guardian Ad Litem,                                      Respondents

          and

S.L.S.,                                                Respondent and Appellant


                                   No. 20180313


       Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Jay D. Knudson, Judge.

          REVERSED AND REMANDED.

          Per Curiam.

      Nancy D. Yon, Assistant State’s Attorney, Grand Forks, N.D., for petitioner
and appellee; submitted on brief.

      Rhiannon L. Gorham, Grand Forks, N.D., for respondent and appellant;
submitted on brief.
                                  Interest of D.M.H.
                                      No. 20180313

       Per Curiam.
[¶1]   S.L.S., the mother of D.M.H., a minor child, appeals from the district court’s
order appointing the child’s paternal grandparents as legal guardians for D.M.H. The
district court did not establish a visitation schedule for S.L.S. Her parental rights have
not been terminated. S.L.S. argues the district court should have included a visitation
schedule in its order rather than delegate visitation decisions to the child’s guardians.
The State agrees with S.L.S. and joins her request for a remand for the district court
to establish a visitation schedule.
[¶2]   We summarily reverse under N.D.R.App.P. 35.1(b) and remand for further
proceedings. Interest of G.L., 2018 ND 176, ¶ 15, 915 N.W.2d 685 (holding a juvenile
court may not delegate parental visitation to a child’s guardian). We remand for a
determination by the district court whether visitation “is likely to endanger the child’s
physical or emotional health.” Id. at ¶ 14; N.D.C.C. § 14-05-22(2). If the district court
finds that visitation between S.L.S. and D.M.H. is not a danger to the child, it must
order an appropriate visitation schedule.
[¶3]   Gerald W. VandeWalle, C.J.
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers
       Donovan J. Foughty, D.J.

[¶4] The Honorable Donovan J. Foughty, D.J., sitting in place of Jensen, J.,
disqualified.




                                            1